  Case 17-04778      Doc 57     Filed 04/09/19 Entered 04/09/19 16:29:19          Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                      )       CHAPTER 7
                                            )
STEVEN M. PAIGE,                            )       CASE NO. 17-04778
                                            )
                                            )
                      DEBTOR.               )       HON. JACK B. SCHMETTERER


                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Tuesday, April 16, 2019, at 10:30 a.m., I shall appear
before the Honorable Jack B. Schmetterer, Bankruptcy Judge in Courtroom 682, Everett McKinley
Dirksen Building, 219 South Dearborn Street, Chicago, Illinois, or before any other Bankruptcy
Judge who may be sitting in his place and shall present the MOTION FOR ENTRY OF
AGREED ORDER, a copy of which is attached and served on you.



                                                     /s/ Denise A. DeLaurent
                                                    Denise A. DeLaurent, Attorney
                                                    OFFICE OF THE U.S. TRUSTEE
                                                    219 South Dearborn Street, Room 873
                                                    Chicago, Illinois 60604
                                                    (312) 886-3326



                               CERTIFICATE OF SERVICE

         I, Denise A. DeLaurent, an attorney, state that on April 9, 2019 pursuant to Local Rule
9013-1(D) the above NOTICE OF MOTION and the appended MOTION FOR ENTRY OF
AGREED ORDER were filed and served on all parties identified as Registrants on the service
list below via the manner indicated.


                                                    /s/ Denise A. DeLaurent




                                                1
 Case 17-04778      Doc 57    Filed 04/09/19 Entered 04/09/19 16:29:19     Desc Main
                                Document     Page 2 of 4


                                      SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants

Brian Audette baudette@perkinscoie.com,
Paul M Bach paul@bachoffices.com,
Peter C Bastianen ND-Four@il.cslegal.com
Shara C Cornell scornell@mcdonaldhopkins.com,
Joel F Handler jhandler@handlerlawgroup.com
David M Siegel davidsiegelbk@gmail.com


Parties Served via First Class Mail

Steven M. Paige
6317 N. Kirkwood
Chicago, IL 60646




                                            2
    Case 17-04778      Doc 57    Filed 04/09/19 Entered 04/09/19 16:29:19            Desc Main
                                   Document     Page 3 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                        )       CHAPTER 7
                                              )
STEVEN M. PAIGE,                              )       CASE NO. 17-04778
                                              )
                                              )
                       DEBTOR.                )       HON. JACK B. SCHMETTERER


                        MOTION FOR ENTRY OF AGREED ORDER

         NOW COMES Patrick S. Layng, the United States Trustee for Region 11 (“U.S. Trustee”),

by his attorney, Denise A. DeLaurent, and hereby requests the Court enter the proposed order

agreed to by David M. Siegel of David M. Siegel & Associates, LLC (“Siegel”) and the U.S.

Trustee. In support of this request, the U.S. Trustee states as follows:

      1.        The Debtor, Steven M. Paige, filed his voluntary Chapter 7 petition on February

20, 2017, through his counsel, Siegel.

      2.        Following the U.S. Trustee’s investigation of the case, a complaint objecting to the

discharge of the Debtor, Layng v. Paige, Adversary No. 18-ap-000035 was filed on January 19,

2018. After extensive discovery, including the deposition of an associate attorney of Siegel, the

U.S. Trustee dismissed the complaint. The U.S. Trustee and Siegel have reached an agreement,

embodied in the agreed proposed order attached as Exhibit A. 1 The agreement is premised upon

the following stipulations:

            a. Siegel represented the Debtor in the above-captioned bankruptcy proceeding;




1        The U.S. Trustee will provide a copy of the proposed order with the parties’ original
         signatures at the April 16, 2019 presentment hearing.
                                                  1
  Case 17-04778       Doc 57      Filed 04/09/19 Entered 04/09/19 16:29:19             Desc Main
                                    Document     Page 4 of 4


           b. The original Schedules and Statement of Financial Affairs that Siegel filed on
              behalf of the Debtor in the above-captioned bankruptcy proceeding contained
              inaccuracies, due in part to the fact that some material information was undisclosed;

           c. Based on his investigation, the U.S. Trustee believes that Siegel should have known
              that the original Schedules and Statement of Financial Affairs were not accurate
              when those documents were filed with the Court and that a factual basis exists for
              actions against Siegel under 11 U.S.C. §§ 105, 329, 526(a) and 707(b)(4); the U.S.
              Trustee further believes that Siegel’s conduct contributed in part to an action
              against the Debtor under 11 U.S.C. § 727;

           d. That Siegel disputes the U.S. Trustee’s contention that Siegel should have known
              that the original Schedules and Statement of Financial Affairs were not accurate
              when those documents were filed with the Court. Further, Siegel disputes the U.S.
              Trustee’s contention that Siegel’s conduct in this case contributed in part to an
              action against the Debtor under 11 U.S.C. § 727; and

           e. The U.S. Trustee and Siegel have discussed their respective positions and have
              agreed to the following resolution in lieu of further litigation: (1) Siegel will refund
              $832.50 of the $1,665.00 fee collected in the above-captioned case to the Debtor
              within ten (10) days from entry of this Agreed Order, with a contemporaneous copy
              of the payment to the U.S. Trustee’s Office via email; and (2) Siegel will reimburse
              the U.S. Trustee for $870.00 in out-of-pocket costs incurred in connection with the
              deposition of Jason Cotey, Esq. in connection with the matter styled Patrick S.
              Layng, United States Trustee vs. Steven M. Paige.

     3.        Based upon the particular facts and circumstances of this matter, the U.S. Trustee

believes that the agreed proposed order is a just and fair resolution.

       WHEREFORE, the U.S. Trustee respectfully requests that the Court enter the proposed

agreed order, and provide any other and further relief as is just.

                                                      RESPECTFULLY SUBMITTED:
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


DATED: April 9, 2019                             BY: /s/ Denise A. DeLaurent
                                                     Denise A. DeLaurent, Attorney
                                                     OFFICE OF THE U.S. TRUSTEE
                                                     219 South Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3326
                                                  2
